This is an action to recover damages for personal injuries suffered by the plaintiff while she was riding in an automobile driven by the defendant, as his guest. *Page 206 
The injuries suffered by the plaintiff were caused by a head-on collision between the automobile in which she was riding and another automobile.
The allegations in the complaint that the collision between the two automobiles was caused by the negligence of the defendant in failing to drive his automobile off the highway, and thus avoiding the collision, were denied in the answer.
At the close of the evidence for the plaintiff, the defendant moved for judgment dismissing the action as upon nonsuit, on the ground that there was no evidence tending to sustain the cause of action alleged in the complaint. The motion was allowed, and plaintiff excepted.
From judgment dismissing the action, the plaintiff appealed to the Supreme Court.
All the evidence offered by the plaintiff at the trial of this action showed that when he observed the approaching automobile, the defendant drove his automobile, in which the plaintiff was riding as his guest, on the right side of the highway, leaving ample space for the driver of the approaching automobile to pass in safety. There was no evidence tending to show a situation in which defendant was negligent in failing to drive his automobile off the highway onto the shoulder. He had a right to assume that the driver of the approaching automobile would drive to his right, and thus pass him without a collision. Shirley v. Ayers, 201 N.C. 51,158 S.E. 340. The judgment dismissing the action is
Affirmed.